Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 1 of 21 Pageid#: 54




                                                                      EXHIBIT
                                                                           E
                                                                     ASIC 0093
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 2 of 21 Pageid#: 55




                                                                     ASIC 0094
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 3 of 21 Pageid#: 56




                                                                     ASIC 0095
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 4 of 21 Pageid#: 57




                                                                     ASIC 0096
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 5 of 21 Pageid#: 58




                                                                     ASIC 0097
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 6 of 21 Pageid#: 59




                                                                     ASIC 0098
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 7 of 21 Pageid#: 60




                                                                     ASIC 0099
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 8 of 21 Pageid#: 61




                                                                     ASIC 0100
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 9 of 21 Pageid#: 62




                                                                     ASIC 0101
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 10 of 21 Pageid#: 63




                                                                     ASIC 0102
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 11 of 21 Pageid#: 64




                                                                     ASIC 0103
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 12 of 21 Pageid#: 65




                                                                     ASIC 0104
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 13 of 21 Pageid#: 66




                                                                     ASIC 0105
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 14 of 21 Pageid#: 67




                                                                     ASIC 0106
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 15 of 21 Pageid#: 68




                                                                     ASIC 0107
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 16 of 21 Pageid#: 69




                                                                     ASIC 0108
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 17 of 21 Pageid#: 70




                                                                     ASIC 0109
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 18 of 21 Pageid#: 71




                                                                     ASIC 0110
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 19 of 21 Pageid#: 72




                                                                     ASIC 0111
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 20 of 21 Pageid#: 73




                                                                     ASIC 0112
Case 3:21-cv-00002-NKM Document 1-5 Filed 01/13/21 Page 21 of 21 Pageid#: 74




                                                                     ASIC 0113
